lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF DlSClPL|NARY COUNSEL, : No. 2234 Disciplinary Board No. 3
Petitioner No. 141 DB 2016
n Attorney Registration No. 32706
V- (Allegheny County)
JAl\/|ES R. COONEY,

Respondent

 

PER CUR|AM

AND NOW, this 10th day of November, 2016, upon consideration of the
Recommendation of the Three-l\/|ember Panel of the Disciplinary Board, the Joint
Petition in Support of Discipline on Consent is granted, and James R. Cooney is
suspended on consent from the Bar of this Commonwealth for a period of two years.
The suspension is stayed in its entirety, and he is placed on probation for a period of

two years, subject to the following conditions:

1. Respondent shall abstain from using alcohol, or any other mind-altering
drugs;
2. Respondent shall comply With all terms and conditions imposed by the

Allegheny County Adult Probation Office stemming from his sentence
imposed at case CP-OZ-CR-0008959-2011 ;
3. A sobriety monitor shall be appointed to monitor Respondent in

accordance With Disciplinary Board Rule §89.293(c);

Respondent shall undergo or submit to any counseling, out-patient or in-
patient treatment, prescribed by his treating physician or alcohol
counselor;

Respondent shall file with the Secretary of the Board quarterly written
reports, with copies to Disciplinary Counsel;

With the sobriety monitor, Respondent shall:

a. meet at least twice monthly;
b. maintain weekly telephone contact;
c. provide the necessary properly executed written authorizations to

verify his compliance with the required substance abuse treatment;
and

d. cooperate fully.

The appointed sobriety monitor shall:

a. monitor Respondent’s compliance with the terms and conditions of
the order imposing probation;

b. assist Respondent in arranging any necessary professional or
substance abuse treatment;

c. meet with Respondent at least twice monthly, and maintain weekly
telephone contact with Respondent;

d. file with the Secretary of the Board quarterly written reports with
copies to Disciplinary Counsel; and,

e. immediately report to the Secretary of the Board any violations by

Respondent of the terms and conditions of the probation.